DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 15-16, drawn to a protective device.
Group II, claim(s) 11-13, drawn to a sensor.
Group III, claim 14, drawn to a method for producing a protective device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group III lack unity of invention because they are not related as a product and a process specially adapted for the manufacture of said product. In this case, Group I is directed to a protective device having a bottom and a passage, but the method of Group III describes some granular material not related to the structures of the protective device of Group I. 
Group II and Group III lack unity of invention because they are not related as a product and a process specially adapted for the manufacture of said product. In this case, Group II is directed to a sensor having a housing, a membrane, and a protective device, but Group III describes some granular material not related to the structures of the protective device of Group II. 
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of “a bottom disposed at an end of the main body that is disposed along the longitudinal axis opposite the open end of the main body, the bottom defining a membrane side disposed facing the membrane, the bottom defining a medium side disposed opposite the membrane side of the bottom; wherein the bottom defines a passage through which the medium is able to reach the membrane when the protective device is attached to the housing; and wherein the passage is defined by a wall that is configured so that , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lopushansky et al. (U.S. Pat. No. 7,191,660). In this case, Lopushansky teaches a bottom disposed at an end of the main body that is disposed along the longitudinal axis opposite the open end of the main body, the bottom defining a membrane side disposed facing the membrane, the bottom defining a medium side disposed opposite the membrane side of the bottom; wherein the bottom defines a passage through which the medium is able to reach the membrane when the protective device is attached to the housing; and wherein the passage is defined by a wall that is configured so that electromagnetic radiation propagating from the medium side in the passage must be reflected at least one on the all of the passage to reach the membrane (i.e., flame shield 30 having first and second plates 40, 45, such that the plates are spaced apart from each other and positioned such that the apertures 50, 55 of each plate are not aligned. This causes the path of the gas to not be a straight line to ensure that the flame will not impinge on the diaphragm 15) (see Column 3, line 42, to Column 4, line 58). Therefore, the technical features shared between these two groups are not the special technical features that would make a contribution over the prior art. Thus, there is no unity of inventions between these two groups. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855